Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 08/26/2020, in which, claim(s) 21-44are pending.
Claim(s) 1-20 is/are cancelled. 
Claim(s) 21-44 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


Specification


Drawings
The drawings filed on 06/08/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a first security domain that is configured to…, a second security domain that is configured to…” in claim 21, and “a third security domain that is configured to…” in claim 25 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 22-31 disclose the modules from claim 21, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-26, 30-32, 34-37 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (Pub. No.: US 2014/0189821 A1 - IDS; hereinafter Ying) in view of Kwon et al. (Pub. No.: US 2016/0239686 A1; hereinafter Kwon).
Regarding claims 21 and 32, Ying discloses a secure element device for use in a connected device, the secure element device comprising:
a first communication interface configured to enable communication with a communication module of the connected device (interface for communicating with host device for authentication and connection [Ying; ¶32-34]);
a second communication interface configured to enable communication with an action module of the connected device (interface to communicate with the reader to obtain information and data [Ying; ¶23-30]);
a memory storing (i) a first set of computer-readable instructions for authenticating the connected device on a communication network, (ii) a second set of computer-readable instructions for operating the action module, and (iii) a plurality of separate security domains for accessing each set of computer-readable instructions stored in the memory (the accessory device includes a controller coupled to memory, and interfaces, also stored first security element and second security element [Ying; ¶32-34]);and 
a processor coupled to the first communication interface, the second communication interface and the memory, the processor configured to [Ying, Fig. 2 and associated text]:

execute the second set of computer-readable instructions to cause the action module to perform one or more operations based on an instruction received over the communication network (executing instruction to obtaining credentials and data from the reader [Ying; ¶23-34]);
wherein the plurality of separate security domains comprises [the first security element and second security element  [Ying, Fig. 2 and associated text].
Ying teaches first security element and second security element in which they stored different credentials for authenticating of different readers, which allows access to records and access controls [Ying; ¶25-36]. Ying does not explicitly discloses a first security domain that is configured to be accessed by a first entity and controlling access to the first set of computer-readable instructions for authenticating the connected device on a communication network; and a second security domain that is configured to be accessed by a second entity and controlling access to the second set of computer-readable instructions for controlling or obtaining data from the action module, wherein the first security domain is configured to be accessed by the first entity by a first access key,  wherein the second security domain is configured to be accessed by the second entity by a second access key; however, in a related and analogous art, Kwon teaches these features.
In particular, Kwon teaches secure circuitry for storing and using of data, in which different domain can be access by different entities and are using different key, particularly in the 

Regarding claims 23 and 34, Ying-Kwon combination discloses wherein the memory is storing a third set of computer-readable instructions for setting a security policy defining how the connected device communicates on the communications network, and wherein the processor is execute the third set of computer-readable instructions (the accessory device includes instruction to how it communicates between the host device and the reader [Ying; ¶9-12, 40]).

Regarding claim 24, Ying-Kwon combination discloses secure element device of claim 23, wherein second security domain is configured to control access to the second set of computer-readable instructions for setting the security policy defining how the connected device communicates on the communications network (determines the types of credentials used [Ying; ¶33-40]).

Regarding claims 25 and 35-36, Ying-Kwon combination discloses wherein the plurality of separate security domains further comprises:
a third security domain that is configured to be accessed by a third entity and controlling access to the third set of computer-readable instructions for setting the security policy defining how the connected device communicates on the communications network, and wherein the third security domain is configured to be accessed by the third entity by a third access key (Ying-Kwon combination teaches various security elements/domain, which uses different 

Regarding claims 26 and 37, Ying-Kwon combination discloses wherein the security policy comprises information about a group of external devices authorized to communicate with the connected device (one with proper credentials for the particular security elements/domains would able to access the secure data/instructions/credentials [Ying; ¶33-40][Kwon; ¶95-106]. The motivation is to allow different access key for different entities to prevent data compromised.

Regarding claims 30 and 41, Ying-Kwon combination discloses wherein the processor is configured to execute the second set of computer-readable instructions to cause the action module to perform one or more operations comprises causing the action module to perform one or both of (i) obtaining, via the second communication interface, data from the action module, the data to be transmitted over the communication network and (ii) controlling, via the second communication interface, the action module based on an instruction received over the communication network (communicating the information/data/credentials from the reader to the host device [Ying; ¶33-40]).

Regarding claims 31 and 42, Ying-Kwon combination discloses wherein the action module comprises one or both of (i) a sensor and (ii) an actuator (sensor in the accessory device [Ying; ¶35]).
Claims 22, 28-29, 33, 39-40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying-Kwon combination further in view of Golla et al (Pub. No.: US 2016/0099923 A1; hereinafter Golla).
Regarding claims 22 and 33, Ying-Kwon combination does not explicilty discloses wherein the first entity is a mobile network operator and the second entity is an original equipment manufacturer (OEM) of the connected device; however, in a related and analogous art, Golla teaches these features.
In particular, Golla teaches the OEM and MNO access with mobile devices [Golla; ¶8, 17]. It would have been obvious before the effective filing date of the claimed invention to modify Ying-Kwon combination in view of Golla to allow specific entities to access to improve security and secure data access [Golla; ¶22].

Regarding claims 28 and 39, Ying-Kwon combination does not explicilty discloses wherein the secure element device is tamper resistant and is one of a subscriber identity module (SIM) and a Universal Integrated Circuit Card (UICC) ; however, in a related and analogous art, Golla teaches these features.
In particular, Golla teaches the SIM and UICC [Golla; ¶25]. It would have been obvious before the effective filing date of the claimed invention to modify Ying-Kwon combination in view of Golla to allow specific entities to access to improve security and secure data access [Golla; ¶22].

Regarding claims 29 and 40, Ying-Kwon-Golla combination discloses wherein the first communication interface is one of a (i) general purpose input output (GPIO) interface, (ii) serial 

Regarding claim 43, Ying-Kwon combination discloses the method of claim 32, wherein authenticating the connected device to communicate on a communication network comprises determining whether the communication module supports a communication standard utilized by the communication network and disabling the communications module if the communications module does not support the communication standard (standardized interference for access and allow particular secure domain enable, disable access [Golla; ¶50, 55 and 99; Fig. 3 and associated text]). The motivation is allow specific entities to access to improve security and secure data access [Golla; ¶22].

Allowable Subject Matter
Claim(s) 27 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 38 and 44 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 27 and 38:
“modified by the third entity to update the third set of computer-readable instructions for setting the security policy defining how the connected device communicates on the communications network.” in combination with other limitations recited as specified in the independent claim(s).
In claim(s) 44:
“further comprising upgrading the communication module in response to determining that the communication module does not support the communication standard via a firmware upgrade received from the second entity via the second security domain.” in combination with other limitations recited as specified in the independent claim(s).
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432